Lüdeling, O. J.
This is an attachment suit against a non-resident. The-curator ad hoc filed an answer and exceptions, and after trial and judgment it was discovered that no evidence of the citation of the absentee had been made, and although both parties had asked for a new trial, on different grounds, the court a Qua refused it.
So far as this record shows, the absentee has not boon cited. The-curator ad hoc can not, directly or indirectly, waive citation. g
It is therefore ordered that the judgment of the lower court be reversed, and that the ease be remanded to be proceeded with according to law.